 In the Matter of THOMPSON PRODUCTS, INC.andUNITED AUTOMOBILEWORKERS OF AMERICACase No. C-190.-Decided August 16, 1937Automobile Parts Manufacturing Industry-Interference,Restraint or Coer-cion:surveillance of and interference with organizational meetings;questioningemployees regarding union affiliation and activity and union sentiment in plant ;expressed opposition to labor organization;threats to discharge and blacklistunion members;villifying union and union leaders;engendering fear of lossof employment for union membership andactivity-Discrimination:discharge-Reinstatement Ordered-Back Pay:awarded.Mr. Harry L. Lodishfor the Board.Stanley & Smoyer, by Mr. Harry E. Smoyer,of Cleveland, Ohio,for therespondent.Mr. Sam H. Gri f,of Cleveland, Ohio, for the Union.Mr. Abraham L. Kaminstein,of counselto the Board.DECISIONSTATEMENT OF THE CASEOn April 19, 1937, the United Automobile Workers of America,herein called the Union, filed an amended 1 charge with the RegionalDirector for the Eighth Region (Cleveland, Ohio) alleging thatThompson Products, Inc., Cleveland, Ohio, herein called the re-spondent, had engaged in and was engaging in unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, 49Stat. 449, herein called the Act.On May 12, 1937, the NationalLabor Relations Board, herein called the Board, by its agent, theRegional Director for the Eighth Region, issued and duly servedits complaint against the respondent, alleging that the respondent hadcommitted unfair labor practices affecting commerce, within themeaning of Section 8, subdivisions (1) and (3), and Section 2, sub-divisions (6) and (7) of the Act.In respect to the unfair labor practices, the complaint alleges insubstance that the respondent on April 6, 8, and 14, 1937, respectively,discharged and thereafter refused to reinstate George Casterline,Charles M. Schuller, and Herman Schneider, employees of the re-'The original charge was filed by Charles M. Schuller, on April 12, 1937, and theamended charge was filed by the Union on behalf of all three discharged workers332 DECISIONS AND ORDERS333spondent, because they joined and assisted the United AutomobileWorkers of America, a labor organization, and engaged in concertedactivitieswith other employees for the purpose of collective bar-gaining and other mutual aid and protection; and that the re-spondent, by these acts, has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.On May 21, 1937, the respondent filed an answer to the complaint,which answer was amended by motion at the hearing. The amendedanswer admitted the allegations of the complaint as to the interstatecharacter of its business, and admitted the discharge of the men. Itdenied the alleged unfair labor practices, denied that said employeeswere discharged because they had joined or assisted the Union, orthat said discharges tended to lead to labor disputes burdening orobstructing interstate commerce, and averred specific grounds for thedischarge of each man, and that they were all for good cause.Dur-ing the hearing, the respondent further stipulated certain facts asto its interstate business.Pursuant to notice, a hearing was held in Cleveland, Ohio, onMay 24, 25, and 26, before William R. Ringer, the Trial Examinerduly designated by the Board. The respondent was represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues, was afforded to all parties.Upon the record thus made, the Trial Examiner, on June 25, 1937,filed an Intermediate Report, denying the motion of the respondentto dismiss the proceedings; finding and concluding that the respond-ent had engaged in unfair labor practices affecting commerce, withinthe meaning of Section 8, subdivisions (1) and (3), and Section 2,subdivisions (6) and (7) of the Act, and recommending that therespondent reinstate George Casterline,Herman Schneider, andCharlesM. Schuller, with back pay. ' The respondent thereafterfiled exceptions to the record and Intermediate Report, taking ex-ceptions to the Trial Examiner's rulings upon its motions and ob-jections, as well as to the Intermediate Report.We have reviewed the Trial Examiner's rulings, findings, andconclusions, and finding that no material error was committed, wehereby affirm them. The Intermediate Report erroneously stated thenumber of hours Herman Schneider worked per week as 45, insteadof the correct figure of 421/x.With this slight exception, we findnothing in the respondent's exceptions to the Intermediate Reportwhich require any material alteration of such findings and conclu-sions.In substance, the findings of fact and conclusions of lawherein made embody those made by the Trial Examiner. 334NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE RESPONDENT AND ITS BUSINESSThe respondent, Thompson Products, Inc., is and has been since1916, a corporation organized and existing under the laws of theState of Ohio, having its principal office and place of business inCleveland, Ohio, where it is engaged in the manufacture, sale, anddistribution of valves, pistons, bolts, rods, tie rods, drag links, andother metal products used in the automobile industry. It has man-ufacturing plants at Cleveland, Ohio, and Detroit, Michigan. Itowns the capital stock of Toledo Steel Products, a corporation,which has a manufacturing plant at Toledo, Ohio. It owns theoutstanding capital stock of Thompson Products, Ltd., which ownsa manufacturing plant at St. Catherines, Ontario, Canada. It has aminority interest in S. A. Des Etablissements Mecaniques Monopole,Paris,France.It owns the controlling capital stock in JudsonMotor Products Company. In 1929, it acquired the assets of Cleve-land ,Piston Manufacturing Company and of the Cox Tool Com-pany. It maintains warehouse stocks in San Francisco, New York,Chicago, Kansas City, Atlanta, Dallas, Seattle, Minneapolis, Boston,Portland, Los Angeles, Indianapolis, St. Louis, and Pittsburgh.Warehouse stock is also kept in Toronto, Canada, and is owned byits subsidiary, Thompson Products, Ltd.Thompson Products, Inc. is an important producer of valves, valveset inserts, pistons and similar products .2 Its volume of business in1936 amounted to $10,356,424.76.Replacement and service businesshas grown to large proportions and is handled by its jobbers anddealers in the United States and Canada. There are now approxi-mately 900 such jobbers and dealers in the United States.Therespondent has sales offices in Cleveland and Detroit. 'The principal raw materials used by the respondent are steel, steelalloys, and aluminum alloys.By stipulation, the respondent statedthat, of raw materials costing approximately $1,775,000 used by therespondent at the Cleveland plant in 1936, there were brought intoOhio from other states an amount costing about $1,250,000. Itfurther stipulated that the percentage of its products manufacturedin Cleveland and shipped out of the State of Ohio is over 50 percent and probably over 75 per cent of the total output.Therespondent's sales offices in Cleveland and Detroit sell and distributeitsproducts to its dealers and jobbers in all parts of the United2According to Moody'sManual of Investments,New York, 1937,p. 2351, the productsof the respondent are used by the principal automobile and truck manufacturers,and alsoby large manufacturers of aeroplanes,tractors,and marine engines. DECISIONS AND ORDERS335States.In addition, the respondent's subsidiaries receive raw mate-rials from various states and distribute the manufactured productsto various states in the United States.H. THE UNIONThe United Automobile Workers of America, International Union,is a national labor organization, having a membership of approxi-mately 350,000 workers in automobile and automobile accessoryplants.In June 1936, it became affiliated with the Committee forIndustrial Organization.III.THE UNFAIR LABOR PRACTICESA. Respondent's interference with the organization of itsemployeesOn April 2, 1937, the Union circulated handbills inviting theemployees of the Company to attend an open meeting on Sunday;April 4.About 200 employees of the respondent came to thismeeting.Among these, there was a group of men, identified bythose testifying at the hearing, as representatives or delegates ofthe Employees Association,3 and one man from the personnel officeof the respondent.There was some heckling of the speaker, BertCochrane, international representative of the Union, and when, to-wards the close of the discussion, the speaker asked those who didnot care to join the Union to leave, this group immediately startedfor the door.However, on reaching the door, they did not leave, butremained to watch those who were signifying their desire to join theUnion by going to the front of the room. Those who lingeredabout the door were thus able to note just which employees wereabout to join the Union or had already done so.,'The reasons given by Hayes, who worked in the personnel office ofthe respondent, for attending the meeting and for staying afterthe others had left, are unconvincing.Hayes testified that he wasa member of the Association, and that he had not intended to goto the Union meeting, but that, around lunch time on Sunday;itbeing "an elegant afternoon" and he having nothing to do, hetook a sudden notion to go.He had never been to any union meet=ings before and was curious to know how they were run and whatthey talked about.Livingstone, the personnel director of therespondent, testified that none of the members of this group re-8There was no charge under Section 8 (2) of the Act,in regard to the Association, andconsequently,testimony as to this phase was not developedThe custom of witnessesand of officials of the respondent as well,in referring to the Association as "the companyunion" makes it clear that the Association is a labor organization of the employees ofthis plant alone, and is unaffiliated with any other group 336NATIONAL LABOR RELATIONS BOARDported to him officially in regard to this meeting, but that, in talkingto him, they did tell him about the events occurring at the meeting.Of the group of representatives and delegates of the EmployeesAssociation who attended, the respondent called none to refute thetestimony given as to their actions.Officials of the respondent claimed to know nothing of any unionactivities at the plant, and Livingstone stated that he was not atall interested in who joined the Union.Nevertheless, the evidenceshowed the supervisors and officers of the respondent were awareof the actual situation and of the progress of the Union. Sopko,night foreman, testified he knew a union was being organized.Therespondent's employment manager, Naff, was reported by Schneiderto have asked him how the other employees felt about the Union.Schuller, another of the discharged men, testified that Ritter, dayforeman, told him, "I hear you are preaching the Union aroundhere."When Schuller denied this, Sopko, who was also present,said he had gotten this information from a reliable source, and hadhimself seen Schuller organizing the men. Schuller testified thatRitter told him that "the Company Union takes care of everythingaround the plant, and that the Union can't do anything for you,and they are a bunch of racketeers and crooks. If you join theUnion, you are through here, and you will not get another job inCleveland, we will see to that."When Ritter took the stand at the hearing, he testified that he"never spoke Company Union to Schuller", or ever questioned himabout the Union, and that he had never told Schuller that theUnion could not do him any good.He denied having ever askedSchuller questions about the Union, and said, "I mentioned no factof the Union or the Association."Rittermade exactly the samestatements and denials in regard to Schneider.Yet, a few minuteslater,he testified that, in speaking to Schneider, he had pointedout to him that "the employees association have good representativesand they could do for him what outsiders could not do.",It is clear from the record, therefore, that the respondent did haveknowledge of the Union, and that, in its anxiety to determine theprogress of the Union and to forestall its advance, it coerced itsemployees and interfered with their right of self-organization. Itis true that, as yet, comparatively few workers are involved.Thereis testimony, however, pointing to the fact that the reason only 18employees of some 200 remained until the end of the meeting, wasthe presence of a group of hostile observers.The fear of beingsingled out and reported, with the possible consequence of loss ofposition, acted as a sufficient deterrent. It is also apparent that therespondent made certain that it would receive reports as to the, unionmeeting, albeit they were unofficial ones. In this way, the respond- DECISIONS AND ORDERS337ent has made attendance of such meetings hazardous, and has effec-tively thwarted possible membership in the Union.We find that the respondent, by its above-described conduct, hasinterfered with, restrained, and coerced its employees in the exerciseof their rights guaranteed in Section 7 of the Act.B. The dischargesAs already set forth, the open meeting took place on Sunday, April4, 1937.On April 5, Herman Schneider was temporarily laid off ;on April 6, and 8, respectively, George Casterline and Charles M.Schuller were discharged.Schneider was finally discharged onApril 14.Naff, the employment manager, discharged Schneider andCasterline, while Schuller was discharged by Ritter.George Casterline, a forge press man, had been employed by therespondent since 1928, with some lay-offs during the extreme de-pression years, and had a seniority rating of seven years.His workhad been satisfactory throughout this period, and the -respondentmade no claim of poor work in its answer to the complaint.He hadheld his position as pressman for a year and a half, with an increasein wages from 60¢ to 81¢ per hour.He joined the Union either onMarch 31 or April 1, and attended the meeting on April 4. Caster-line testified that on April 6, when Naff discharged him, and he askedNaff why he was being discharged, Naff hesitated and then said,"Well, for the company you keep, for one thing; then there was theExposition, and then there was the trouble at the party, at thebanquet;" and when Naff paid Casterline his money, he added, "Nowyou will have an opportunity of finding work some place where youwill be better satisfied."The first two reasons mentioned merit some attention.Naff couldnot remember whether he had mentioned the first one, though notdenying that he might have done so.As to the second, Naff admittedthat he himself had visited the Great Lakes Exposition some eightmonths before this time, and seen Casterline act as barker for a sideshow, and had never said anything about it before.Casterline didthis when work was slack at the factory.The respondent contends that Casterline was discharged becausehe attempted to steal a lamp at a party given by the respondent onMarch 6, 1937, in honor of its employees with service of more thanfive years.A further allegation in the respondent's answer, thatCasterline possessed "objectionable personal habits", was not estab-lished by any evidence, nor was it shown that the discharging offi-cials had any knowledge of such.The Old Guard party, as it was called, was a gay affair lastingfrom six to twelve p. m., with an orchestra, boxing, dancing, beer 338NATIONAL LABOR RELATIONS BOARDfurnished by the respondent, and stronger liquor brought by theguests.Casterline testified that he was intoxicated, along with manyothers,' who were sportively taking souvenirs of the occasion, andthat' several of the employees, in their inebriated condition, decidedto take the four or five small ornamental lamps worth about 50 centseach for souvenirs. ' Mulcahy, who worked in the personnel office, therespondent'switness, admitted that nearly everyone was takingsouvenirs, and that Casterline was merely doing the same.WhenMiilcahy required Casterline to hand the lamp over a short' timeafter it had been taken the same evening, Casterline offered to payhim for it.In no sense can the taking of the inexpensive lamp be regardedas theft.The lamps were the property of the caterer, not of the re-spondent, and in computing the value of other articles lost or broken,the caterer expressly omitted any charge for three such lamps whichwere found to be missing. The respondent was required by thecaterer to pay for a great deal of silverware, beer glasses, pitchersand tablecloths, which had disappeared or been broken.The com-mittee of 20 in charge of the party did nothing about the actualtaking away (which they must have seen) of tablecloths and otherproperty.That Casterline had 'attempted to take the lamp wasknown to members of the committee the night of the party, but noth-iiig was done about it for a month, and then, without giving him anyopportunity to deny or explain the charge, he was summarily dis-missed.It should be noted that Mulcahy, who took the lamp fromCasterline, did not think the matter worthy of mention to Living-stone, his chief, until a month after the event.To discharge an employee of eight years' satisfactory service fora purported reason which is less than trifling would clearly indicatethat other reasons were the real ones.The shifting of ground by the respondent in its alleged reasons fordischarging Casterline, the frivolous and unfounded character ofsome of its. charges, all indicate that it merely used the lamp inci-dent as a convenient pretext.Though the Old Guard party hadoccurred almost a month prior to the discharge, Casterline was notfired until two days after the union meeting.Herman Schneider, 20 years old, was hired as a pointer onNovember 17, 1936, on a 30-day trial basis.Though the respond-ent's answer alleged that Schneider's work had slumped badly,Ritter, his immediate foreman, testified that, immediately before thedischarge, he had considered it good, and that he was a good enoughman to be promoted to the position of grinder.He had startedworking at 39¢ per hour, and had been successively raised to 42¢, 44¢,49¢, and 53¢. DECISIONS AND ORDERS339Schneider had been considered for an electrical position in thefactory, but another man was selected.He was keenly disappointed,and held some resentment for what he regarded as unfair treat-ment.As a result, he became interested in the Union, attendedthe meeting of April 4th, and joined.On Monday, April 5th, hehad an argument with members of the Employees Association, atthe lunch counter, as to the benefits of the Union, Schneider stoutlydefending the Union.He testified that, two or three minutes afterhe returned to work, he was called into Ritter's office, accused oftalking about the Union, and asked why he was dissatisfied;- thathe then told of his disappointment in not getting the electrical job,and that Ritter laid him off temporarily to look for another job, afterSchneider had-expressed fear of his father's anger if he were dis-charged so suddenly.On Schneider's second visit back to the plant,on April 14th, Neff said that Ritter had decided they could, notuse him any more.There was no evidence that Schneider's work was unsatisfactory orthat , it had slumped at any, time.The respondent - contends thatSchneider was discharged for cause, and alleges the reason to havebeen inefficiency and slump in his work with a refusal to change hisattitude.It is clear, however, that Schneider was efficient, anddid not slump in his work.His dissatisfaction did not affect thequality or quantity of his work, and resulted only in his joining theUnion and talking in favor of it on his own time.He did notwish to resign, as the respondent seems to intimate, but admittedlyasked not to be discharged, and returned. twice to get his job back.Livingstone testified that he knew nothing of Schneider's attitudebefore the conference on April 5th, and that he had received nocomplaints about Schneider before that date.Ritter,, his foreman,said he had known nothing of Schneider's disappointment beforethe conference.Prior to, his union activity and this conference,. itis evident that there was no dissatisfaction whatever with his work.lie was not discharged for inefficiency or, an attitude resulting ininefficiency, but for union activity and membership.Charles Al. Schuller, aged 20, started to work with the respondenton October 6, 1936, as a grinder of valve stems, on a 30 day trialbasis.He began at 390 per hour. About October 15, he was raisedto 450.He testified that at that time Ritter ' said he was surprisedat his rapid progress.After a general five per cent raise, Ritterfurther increased his rate to 520, stating, according'to Schuller, thathe deserved it.On November 15 he received an additional individualincrease of 100, with the statement by, Ritter that such a raise was un-usual, but that he deserved it.About February 1, 1937, as the resultof his record over a six weeks checking period, he received a 30 iri- 340NATIONAL LABOR RELATIONS BOARDcrease from Sopko, the night foreman, and together with a generalincrease of 5¢ in March, his rate when he was discharged was 71¢per hour.The respondent contends Schuller was discharged for making ex-cessive scrap, on the night of April 5th, or morning of April 6th.Schuller testified that he had made 25 pieces of scrap on April 5th,but explained the fact by the refusal of the operator to adjust hismachine.Ritter testified that it was not absolutely certain that allthe scrap the respondent contended Schuller had made that eveningactually was his. In any event, it was the first time he had madeexcessive scrap, and it is clear that other employees on occasionsmade scrap and were not discharged.On the two succeeding eve-nings before his discharge, Schuller made no scrap at all.He testi-fied that at the time of discharge, Ritter looked over his record ofwage increases and said, "They are foolish (for joining the Union)and you are asking for it." Ritter admitted complimenting Schullerseveral times, and when the production records were furnished bythe respondent, testified that his work had been above the averagestandard of his group in the test period. In its answer to the com-plaint, the respondent alluded to warnings previously given toSchuller.Benton, an inspector at the respondent's factory, testifiedthat he warned at least one half the men about their work withthe idea of improving it. Sopko, night foreman, testified that "hewarned all the boys that way." It is clear that his work was satis-factory until after he began talking in favor of the Union on April3rd.Schuller testified that on that date he was called to the officeand accused by Ritter and Sopko of preaching union; that he deniedit, but Sopko said he had heard it from a reliable source, and Ritterstated he had actually seen him doing so.Consequently, they weregoing to watch him and his work. On Sunday, April 4th, Schullerattended the union meeting, and joined the Union.On April 8.Schuller spoke to several men in the factory about joining the Unionand showed them some application cards.At the end of that dayhe was called into the office and discharged by Ritter.C. Conclusions respecting the dischargesThe lay-off of Herman Schneider on April 5th, and the dischargeof George Casterline, and Charles M. Schuller, on the 6th and 8thof April, respectively, all within four days of the Union meeting,when considered in connection with the antiunion actions of therespondent's officers and agents, clearly indicate that such dischargeswere made because these men had joined and assisted the Union.The reasons given at the time of their discharge, and the curt dis-missals would indicate the same thing.Even so old an employee as DECISIONS AND ORDERS341Casterline was given no opportunity to defend himself, or to explainhis version of the lamp incident.In all three cases,the respondentmade some claim of poor work, but failed to prove this in any ofthem.The evidence showed that Schuller'swork was somewhatabove average,that Schneider's was so good that he had been offereda better position,and that the only possible objection to Caste'rline'swork'was that he had been slow for some seven years, a period longenough for the respondent to have discovered it long before theiinionmeeting.Other alleged reasons proved to be equally un-'founded and ridiculous;Casterline's "objectionable personal habits"turned out to have been founded upon the fact that his foreman hadonce told him to clean up his locker and said his clothes looked dirty.The foreman testified he had never told anyone else about this, andhad never spoken to Casterline about it at any other time. Theobjections to his working as a barker were equally farcical.The respondent's conduct in having observers attend the unionmeeting and unofficially reporting on it, together with these dis-charges is calculated to have the necessary effect of discouragingunion membership.We find that the respondent has discriminatedagainst its employees in regard to hire and tenure of employment,thereby discouraging membership in a labor organization,and'hasinterfered with, restrained,and coerced its employees in the exerciseof their rights guaranteed in Section 7 of the Act.The work of all three men having ceased as a result of an unfairlabor practice,they at all times thereafter retained their status asemployees of the respondent within the meaning of Section 2, sub-division(3) of the Act.No one of these men has obtained anyother regular or substantially equivalent employment so as to termi-nate his status as employee of the respondent.At the time of ' thehearing, only Herman Schneider had earned any other money what-ever, and he had received$1.50 for an odd job.Due to an oversight,the number of work hours per week of Iier-rnan Schneider,when working at the respondent's plant, was statedin'the Intermediate Report to be 45 hours. It is hereby found to be421/2 hours per week.IV.RESPONDENT'S CONDUCT IN RELATION TO INTERSTATE COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing ,com-merce and the free flow of commerce.40440-38-vol. 111-23 342NATIONAL LABOR RELATIONS BOARDCONCLUSIONS Or LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board finds and concludes as amatter of law :1.International Union of United Automobile Workers of Americais a national labor organization, within the meaning of Section 2,subdivision (5) of the Act.2.The respondent, by discharging George Casterline, Charles M.Schuller, and Herman Schneider, because they joined and assisteda labor organization, thus discriminating in regard to hire and tenureof employment to discourage membership in a labor organization, hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8, subdivision (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Thompson Products, Inc., and its officers, agents,successors and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7of the Act;2.Cease and desist from in any manner discouraging membershipin United Automobile Workers of America, or any other labor or-ganization of its employees, by discrimination in regard to hire ortenure of employment or any term or condition of employment, orby threats of such discrimination.3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :a.Offer to George Casterline, Herman Schneider, and CharlesM. Schuller, immediate and full reinstatement to their former posi- DECISIONS AND ORDERS'343tions,without prejudice to their seniority or other rights andprivileges;b.Make whole said George Casterline, Herman Schneider, andCharlesM. Schuller, for any losses of pay they have suffered byreason of their discharge, by payment, respectively, of a sum ofmoney equal to that which each would normally have earned aswages during the period from the date of his discharge to the dateof such offer of reinstatement, less the amount which each has earnedduring that period;c.Post notices in conspicuous places in all departments of the re-spondent's place of business in Cleveland, stating (1) that the re-spondent will cease and desist as aforesaid; (2) that its employeesare free to join or assist the United Automobile Workers Union, orany other labor organization of their own choosing; and (3) thatsuch notices will remain posted for a period of at least thirty (30)consecutive days from the date of such posting;d.Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.